Citation Nr: 1807340	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision and December 2013 decision review officer decision (DRO) by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted the Veteran service connection for PTSD with major depressive disorder (assigning a 30 percent disability rating, effective September 23, 2011) and migraine headaches (assigning a 30 percent disability rating, effective September 23, 2011).  

When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2015, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

The issue of entitlement to an initial disability rating in excess of 30 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appellate period, the Veteran's PTSD with major depressive disorder was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity; however, total occupational and social impairment, or occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood was not shown.  
CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, for PTSD with depressed mood have been met.  §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  Therefore, no other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations in March 2012 and March 2017.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claim in June 2015.  In pertinent part, the Board instructed the RO to: (1) obtain all outstanding VA treatment records relating to PTSD with major depressive disorder; (2) obtain a VA psychiatric examination from an appropriate VA examiner addressing the current severity of her service-connected PTSD with major depressive disorder; and (3) readjudicate the claim.

The AOJ obtained and uploaded recent VA treatment records to the Veterans Benefits Management System (VBMS) in May 2016, April 2017, and May 2017.  In March 2017, the Veteran obtained a new VA examination to assess the current severity of her PTSD symptoms as prompted in the June 2015 Board remand instructions.  The AOJ readjudicated the claim in a May 2017 supplemental statement of the case (SSOC).   

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  Initial Increased Rating Claim 

Here, the Veteran has averred that her PTSD is more severe than her current disability rating would indicate.  She filed a notice of disagreement (NOD) to her 30 percent disability rating for PTSD effective September 23, 2011 in October 2012.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 199, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102. 

PTSD with major depressive disorder rated under 38 C.F.R. §4.130, Diagnostic Code 9411.  

The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-19 (Fed. Cir. 2013).

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.

In March 2012, the Veteran presented for a VA examination to determine the severity of her service-connected PTSD with major depressive disorder.  See March 2012 VA examination.  There, after arriving on time, the examiner determined that the Veteran was oriented to person, place, time, and situation; further, the Veteran was dressed for work in medical assistant scrubs and well-groomed.  Her manner was friendly and cooperative, eye contact was good, and speech volume, rate, and tone were within normal limits.  However, the Veteran's mood was dysphoric, her affect was constricted with some anxious manifestations (e.g., wringing hands, shifting in chair) and she exhibited occasional tearfulness.  Id.  Her thought process was logical and non-tangential, thought content was moderately responsive (often vague) without delusions, paranoia, or symptoms of psychosis.  Importantly, the examiner noted that no suicidal or homicidal ideations were present.  Her main symptoms expressed were depressed mood, anxiety, and chronic sleep impairment.  Id.  


Her mental status remained consistent with this examination through the end of August 2015.  Then, the Veteran lost her job as a medical assistant.  See December 2015 VA treatment record.  Also around this time, VA sent a letter stating that the Veteran had a medical condition that "benefits from the presence of her companion animal.  She needs to have her companion animal in the home with her."  See November 2015 VA letter.  A few months later, she presented to the emergency room with nausea and vomiting while endorsing suicidal ideation.  See December 2015 VA treatment record.  At that time, she was open and cooperative with the assessment, and eye contact was within normal limits.  However, affect was constricted and she "appeared depressed."  Nevertheless, her thought processes were generally linear and goal directed.  The mental health provider found no evidence of psychotic process, obsessions, or delusions.  Further, recent and remote memory appeared intact and there was no evidence of other cognitive deficits.  Importantly, the Veteran endorsed passive suicidal ideation, but clearly denied plan or intent and also denied homicidal ideation.  The examiner specifically notes that the Veteran "endorsed feelings of hopelessness and passive thinking that it would be okay if she died."  Id.  She was also not sleeping well.   

The Veteran then attributed her symptoms to financial stress related to being fired from her job as a medical assistant at the end of August 2015.  Id.  She stated that she has been avoiding looking for new employment because she does not want to have to work around people, be nice, or to have to express empathy or caring which "is a big part of being a medical assistant."

In November 2016, the Veteran was living in a tent with her partner in her friend's yard.  Shortly thereafter, the Veteran was housed in a new apartment with her partner and ten year old daughter.  See December 2016 Mental Health Treatment Plan Note.  She denied suicidal ideation a month later.  See January 2017 VA treatment record.    

Three months later, the Veteran presented for a VA examination to determine the severity of her service-connected PTSD with major depressive disorder.  See March 2017 VA examination.  There, the examiner stated that the Veteran denied any suicidal or homicidal ideation but in the past she reportedly thought "it would be better not to be here."  The examiner diagnosed the Veteran with PTSD and moderate alcohol use disorder; she also opined that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  See March 2017 VA examination.  However the examiner stated that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder because "symptoms overlap."  Id.  

As to family and social relationships, the Veteran reported having some friends with whom she likes to "hang out and drink."  See March 2017 VA examination.   Sometimes they reportedly drink at home and sometimes at a bar.  The Veteran also stated at that time that she likes to rock climb "if [she] I can get out of the house."  Id.  

As to work experience, the Veteran is currently unemployed.  She was reportedly fired from a diabetes clinic in August 2015 after working there for three years as a medical assistant.  According to the Veteran, her bosses told her she became "became unreliable, unpleasant, and unpredictable."  See March 2017 VA examination.  Prior to that she was working at Micron as a production operator for three years but reportedly was laid off. 

Two months after her VA examination, however, the Veteran sought treatment after struggling with depression and anxiety and reported a "chronic passive death wish" noting that when she wakes up in the morning she often wishes that she had not woken up but had died in her sleep.  See May 2017 VA treatment record.  Further, she reported one panic attack after she was fired from her last job and was attempting to attend a job fair.  She notes that she was able to use deep breathing to calm herself down but was not able to attend the event.  She notes daily intrusive thoughts of prior traumas, but notes that she does not "dwell on them."  As to alcohol, she reported currently drinking one drink most days, and several drinks in social situations.  Further, she noted that she was drinking up to three drinks daily with loss of her last job, and has had a goal to cut back overall.  Id.  


Taking into account all relevant evidence, the Board finds that an initial disability rating in excess of 30 percent for the Veteran's service-connected PTSD is warranted.  As noted above, in order to warrant an increased evaluation, the Veteran would have to be found to at least have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  The Board finds that these criteria have been met.

The Veteran had shown a consistent pattern of anxiety, depression, inability to sleep, and social isolation symptoms.  However, they do not warrant total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  At a March 2012 VA examination, the Veteran stated she had been "in a walking coma for several years."  At that time, she was cranky, angry, and would rarely leave the home.  She reported that she was frequently angry and feared losing control, which she described as "really hurting someone-like my former boss."  She also said that two soldiers whom she was deployed with subsequently went "crazy" and killed their girlfriends and themselves.  Importantly, the Veteran has a positive family history of completed suicide.  See March 2012 VA examination.  

The examiner then stated that the Veteran's responses indicate significant depressive symptoms including thoughts of worthlessness, hopelessness, and personal failure. (Depression scale was the highest elevated scale.)  She described a high level of suspiciousness and mistrust in her relations with others.  The examiner reasoned that the Veteran's working relationships are likely to be very strained, despite any efforts by others to demonstrate support and assistance.  Anxiety related disorders (including traumatic stress sub-scale) were the second highest elevated scale.  Disturbing traumatic events from the past continue to distress her and produce recurrent episodes of anxiety, manifested by physical, affective and cognitive symptoms.  She is socially isolated, with few interpersonal relationships that could be described as close and warm.  Further, the Veteran reported normal relationships with family members, including her daughter, and had a job as a medical assistant during this time period.  

As discussed above, the Veteran did not have gross impairment in thought processes or communication evidenced by her relationship with her daughter, siblings, partner, and friends.  The claims file also does not include evidence of persistent delusions or hallucinations.  The Veteran has not engaged in aggressive behavior toward others or grossly inappropriate behavior.  Further, the record does not show evidence of the Veteran being a persistent danger of hurting herself or others.  No mental health professional has deemed her disoriented as to time or place.  Further, the Veteran remembers her own name.   

In addition, before December 22, 2015, the Veteran did not state she had suicidal ideations.  She stated she did not have "current suicidal ideation" when asked on at least five occasions between December 2016 to March 2017, including on her March 2017 VA examination.  Two months later, a medical treatment note stated that the Veteran had a "current passive death wish, [and] no prior suicide attempts."  See May 2017 VA treatment record.  In Bankhead v. Shulkin, the Court of Appeals for Veterans Claims (Court) held that thoughts alone could establish the symptom of suicidal ideation listed in the criteria for a 70 percent evaluation.  29 Vet. App. 10, 20-21 (2017).  Nevertheless, the Board is obligated to consider the actual effects of the Veteran's suicidal ideation on her occupational and social situation to determine the severity of that symptom.  Id. at 21.  The evidentiary record does not show that her suicidal ideation is productive of difficulties in most areas or that the Veteran has an inability to maintain or establish effective relationships.  There is no indication that the suicidal ideation is affecting her employability.  

Further, the Veteran has not exhibited obsessive rituals which interfered with routine activities, speech intermittently illogical obscure or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, neglect of personal appearance and hygiene, or inability to establish relationships as evidenced above.  However, the Veteran's functional impairment levels included "significant depressive symptoms," a "high level of suspiciousness and mistrust in relations with others" and "very strained" working relationships.  Her spouse and 11-year older daughter keep her going.  Though depressed, the evidentiary record has not shown that it affects her ability to function independently, appropriately, and effectively.  Thus, the Veteran has shown disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  As such, the Board finds that ultimately, the Veteran's overall disability picture more nearly approximates the criteria for a 50 percent rating.  

While the Veteran does exhibit some symptoms contemplated in total occupational and social impairment or occupational and social impairment with deficiencies in most areas, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  At worst, her symptoms appear consistent with no more than occupational and social impairment with reduced reliability and productivity.  The criteria for a finding of a 70 or 100 percent evaluation, the next higher evaluations, are not met.

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 50 percent levels for her PTSD, staged ratings are unjustifiable.

Thus, the preponderance of the evidence is for the Veteran's claim and the Board finds that the criteria for an initial disability rating of 50 percent, but no higher, for PTSD with major depressive disorder are met.  See Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. § 3.102. 





ORDER

An initial disability rating of 50 percent, but no higher, for PTSD with major depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's initial increased rating for migraine headaches claim.

The Board finds that a new examination is warranted.  The Veteran's last VA examination for her service-connected migraine headaches was over five years ago.  See July 2012 VA examination.  Since her last VA examination, the Veteran has suggested that her symptoms associated with this disability have worsened in frequency and severity.  See December 2017 representative statement.  Where a Veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. 
§ 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of her migraine headaches.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records dated from May 2017 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for an examination from an appropriately qualified VA examiner to determine the current nature, frequency, severity, and associated symptoms of her migraine headaches.  The examiner should comment on any associated functional or occupational impairment, and discuss the impact of the Veteran's migraines on her activities of daily life and occupational functioning.  

The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  

3.  After the above has been completed to the extent possible, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC), and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


